Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach methods and systems for detecting and resolving split-brain scenarios in computer clusters, the one or more systems identify a plurality of nodes within a computer cluster that are configured to collectively perform at least one task. An identification module may identify one or more of nodes upon construction or configuration of system, a node information database may contain information that identifies nodes by identification address, physical or virtual location, and/or node registration key, may receive a failure notification from a node within the computer cluster that identifies a link-based communication failure  experienced by the node that prevent the nodes with the computer cluster from collectively performing their assignment tasks. Agarwal, (U.S. Patent number 8,108,715) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a node, system and computer readable medium that comprises a node that includes a processor and a buffer memory coupled to the processor includes a plurality of rows for storing data received from a plurality of nodes, wherein each row included in the plurality of rows corresponds to a different channel included in a plurality of channels, the processor identifies a failure notification that has been received from a first node, and in response to identifying the first failure      notification, further processes data stored in one or more other rows included in the plurality of rows to identify one or more other failure notifications received from one or more other nodes. .
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114